Citation Nr: 0619502	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether Dependency & Indemnity Compensation (DIC) benefits 
paid from July 1, 1984 through November 1, 2002 are properly 
characterized as an overpayment and, if so, whether the 
overpayment was properly created.


WITNESSES AT HEARINGS ON APPEAL

T.R., Appellant's sister
A.H., Observer




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 and died in 
December 1969.

The appellant, who was the veteran's surviving spouse, 
appealed a decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, in March 
2003, that terminated her benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases is found 
in Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51).  Therefore, the VCAA (and, it follows, 
it's implementing regulations) is not for application in this 
matter.

The law and regulations provide that VA shall pay DIC 
benefits to the surviving spouse, children, and parents of a 
veteran who died on active duty.  38 U.S.C.A. §§ 1301, 1311, 
1316 (West 2002); 38 C.F.R. § 3.5 (2005).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3), (31) (West 2002); 38 C.F.R. § 3.50(c) (2005).

As pertinent to the present appeal, the provisions of 38 
U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for 
reinstatement of VA death benefits to surviving spouses whose 
benefits had been terminated because of remarriage upon 
termination of the disqualifying marriage by a death, 
divorce, annulment, or if the remarriage was declared void.  
Those provisions were amended by the Omnibus Budget 
Reconciliation Act of 1991, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388-348 (Nov. 5, 1990), to create a permanent bar to 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying marriage had been terminated by 
death and whose claim for reinstatement of benefits was not 
filed before November 1, 1990.  See Veterans Benefit Act of 
1992, Pub. L. No. 102- 568, § 103, 106 Stat. 4320, 4322 (Oct. 
29, 1992).

The provisions noted in the above paragraph remained in 
effect until June 9, 1998, at which time Section 8207 of HR 
2400 (Public Law 105-178) was signed.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC benefits to a surviving spouse.  Section 1311(e)(1) 
provides that remarriage shall not bar a surviving spouse's 
eligibility for DIC benefits if the remarriage is terminated 
by death, divorce, or annulment (unless VA determines that 
divorce or annulment was secured through fraud or collusion) 
and Section 1311(e)(2) provides that DIC benefits is not 
barred if a surviving spouse ceases living with another 
person and holding himself or herself out openly to the 
public as that person's spouse.

In effect, subsection (e) of Section 8207 reinstituted the 
pre-1990 rules for the reinstatement of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, setting out that a 
surviving spouse who remarries after the death of a veteran 
can be reinstated as surviving spouse, for the purposes of 
being eligible for reinstatement of dependency and indemnity 
compensation benefits, when that subsequent marriage 
terminates.  The law precludes payment under the new 38 
U.S.C.A. § 1311(e) for any month prior to October 1998.  PL 
105-178 § 8207, 112 Stat. 495 (June 9, 1998).

In this case, offsets are being made against present and 
future payments to which the appellant is entitled as a 
"surviving spouse" (as opposed when she may not have been a 
"surviving spouse").  The Board notes that 38 U.S.C.A. 
§ 5314(b) requires the VA to provide notice to the appellant 
regarding her right to dispute or seek waiver of indebtedness 
under 38 U.S.C.A. § 5302, and to make a determination 
regarding the timing of deductions from payments that the 
appellant now receives.  In this case, neither action has 
been taken by the RO.

Furthermore, in order to resolve the validity of the debt, 
the claims file should be documented with the calculation as 
to how the amount of the overpayment was determined.  Narron, 
infra.  The Board is aware of the March 2003 letter from the 
RO to the Office of Inspector General in the claims file.  
This letter contains a summary of facts, a discussion of 
action taken, and a spreadsheet addressing payments for the 
period in question.  The claims file also contains several VA 
Form 21-8947s documenting account actions taken.  However, 
the Board finds that a straightforward computation, stating 
all overpayment amounts and dates in question should be 
accorded the veteran and made part of the claims file.  Id.

Some claims are so intimately connected that, in the 
interests of judicial economy and avoidance of piecemeal 
litigation, they should be appealed together.  Smith v. 
Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).  Therefore, the 
Board finds that it is necessary, after proper notice is 
provided, that the RO adjudicate the claims as to the 
propriety of the debt and the issue of waiver.  See Narron v. 
West, 13 Vet. App. 223 (1999); Cf. Parker v. Brown, 7 Vet. 
App. 116 (1994) (finding that a claim is intertwined only if 
the RO would have to reexamine the merits of any denied claim 
which is pending on appeal before the Board).

Accordingly, in the interest of due process and fairness, the 
case is REMANDED for the following action:

1.  The RO is to provide notice to the 
appellant regarding her rights to waiver 
of indebtedness under 38 U.S.C.A. 
§ 5314(b)(1); 38 C.F.R. § 1.962.  Pursuant 
to 38 U.S.C.A. § 5302 and 38 C.F.R. 
§ 1.963, the appellant should be accorded 
180 days to notify the RO of her desire to 
pursue a claim for waiver of indebtedness.

2.  An audit should be performed regarding 
the amount of overpayment in controversy.  
All pertinent amounts and dates should be 
described, and a report containing a 
straightforward computation should be 
incorporated in the claims file.  If any 
error or discrepancy is found in prior 
computations, the report from this audit 
should so state.  The appellant and her 
representative or attorney, if any, should 
be provided with a copy of the audit.

3.  After a requested development has been 
completed, the RO should issue 
supplemental statement of the case (SSOC), 
wherein a determination under 38 U.S.C.A. 
§ 5314(b)(2) should be made.  If, and only 
if, the appellant notifies the RO of her 
desire to pursue a claim for waiver under 
38 U.S.C.A. § 5302, then this issue should 
also be addressed in the SSOC.

4.  After allowing appropriate time for 
the appellant to file a VA Form 9 
(substantive appeal) on the issue of 
waiver of indebtedness, the RO should 
return the case to the Board, if in order.  
The claim pending regarding the propriety 
of overpayment will then be considered, 
but the potential claim of waiver will 
only be considered by the Board if the 
appeal is properly perfected.

The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
D. J. Drucker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 



